Opinion issued January 14, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00051-CR
                            ———————————
                       KEN LEONG CHONG, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 240th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 17-DCR-080485


                          MEMORANDUM OPINION

      Appellant, Ken Leong Chong, was convicted of the offense of deadly conduct

discharge of a firearm and sentenced to seven years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice. Appellant has filed a motion

to dismiss his appeal in compliance with Texas Rule of Appellate Procedure 42.2(a).
See TEX. R. APP. P. 42.2(a). The State has not opposed this motion. We have not

issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Hightower, Countiss, and Farris.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2